PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Kuse, Kolja
Application No. 15/566,923
Filed: October 16, 2017
For: SOLAR MODULE COMPRISING A STONE FRAME

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The petition is being considered as not being signed by a registered patent attorney or patent agent of record due to the power of attorney not being accepted.  However, in accordance with 37 CFR 1.34, the signature of  Parithosh K. Tungaturthi appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.  Therefore, since the power of attorney submitted with the present petition was not accepted a courtesy copy of this decision is being mailed to the address given on the petition; subsequently, the Office will mail all future correspondence solely to the address of record.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 17, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 18, 2020.  A Notice of Abandonment was mailed February 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $ 525, and (3) a proper statement of unintentional delay. 





Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc: Parithosh K Tungaturthi
       8793 Manahan Drive
       Ellicott City, MD 21043